     Case 2:18-cv-02026-APG-BNW Document 55 Filed 11/26/19 Page 1 of 2


 1   CLARK HILL PLLC
     PAOLA M. ARMENI
 2   Nevada Bar No. 8357
     Email: parmeni@clarkhill.com
 3   3800 Howard Hughes Pkwy., #500
     Las Vegas, Nevada 89169
 4   Tel: (702) 862-8300
     Fax: (702) 862-8400
 5   Attorneys for Plaintiff
     Kimberly Terese Askew
 6

 7                                    UNITED STATES DISTRICT COURT

 8                                             DISTRICT OF NEVADA

 9
     KIMBERLY TERESE ASKEW,                              CASE NO. 2:18-cv-02026-APG-BNW
10
                                 Plaintiff,
11
     vs.                                                 JOINT MOTION TO EXTEND TIME FOR
12                                                       PLAINTIFF TO RESPOND TO CLARK
     CLARK COUNTY, NEVADA; CHIEF JASON                   COUNTY DEFENDANTS’ MOTION TO
13   ALLSWANG, in his individual capacity;               COMPEL INDEPENDENT
     OFFICER STEPHANIE CLEVINGER, in her                 PSYCHOLOGICAL EXAMINATION OF
14   individual capacity; OFFICER TIFFANY                PLAINTIFF (1ST REQUEST)
     BONNELL, in her individual capacity
15   DETECTIVE SANDRA SOUTHWELL, in her
     individual capacity; THE ANIMAL
16   FOUNDATION; and DOES I through XXV,

17                               Defendants.

18

19

20          Plaintiff, Kimberly Terese Askew, by and through her counsel, Paola M. Armeni, Esq., of
21   the law firm of Clark Hill, PLLC; Clark County Defendants: Clark County, Chief Jason
22   Allswang, Officer Stephanie Clevinger, Officer Tiffany Bonnell and the Animal Foundation, by
23   and through their attorneys of record, Thomas D. Dillard, Esq., and Stephanie A. Barker, Esq. of
24   the law firm Olson, Cannon, Gormley, Angulo & Stoberski; move this court to extend the time
25   for Plaintiff Askew to respond to Clark County Defendants’ Motion to Compel Independent
26   Psychological Examination of Plaintiff. This is the first request for an extension of time to file a
27   response to Clark County Defendants’ Motion to Compel Independent Psychological
28   Examination of Plaintiff.
                                                    1 of 2
     Case 2:18-cv-02026-APG-BNW Document 55 Filed 11/26/19 Page 2 of 2


 1          Clark County’s Motion to Compel Independent Psychological Examination of Plaintiff

 2   [ECF 47] was filed on November 18, 2019. Plaintiff’s Response is due December 2, 2019. This

 3   Court has set this Motion and other motions filed for hearing on January 21, 2020. [ECF 48]

 4          Upon agreement by and between Ms. Askew and Clark County Defendants, the

 5   undersigned respectfully requests that this Court grant an extension of time in which Plaintiff’s

 6   Response to Clark County Defendants’ Motion to Compel Independent Psychological

 7   Examination currently due December 2, 2019, be extended for a period of seven (7) days up to

 8   and including December 9, 2019. This request is made to allow a small extension of time due to

 9   the Thanksgiving holiday and will not delay any ruling on this matter as the hearing is set in

10   January of 2020. This request is made in good faith and not for purposes of delay.

11
     DATED this 26th day of November 2019.           DATED this 26th day of November 2019.
12
     CLARK HILL, PLLC                                OLSON, CANNON, GORMLEY
13                                                   ANGULO & STOBERSKI
14    /s/ Paola M. Armeni                      /s/ Stephanie A. Barker
                            _______           ____________
15   PAOLA M. ARMENI                          THOMAS D. DILLARD
     Nevada Bar No. 8357                      Nevada Bar No. 6270
16   3800 Howard Hughes Pkwy., #500           STEPHANIE A. BARKER
     Las Vegas, Nevada 89169                  Nevada Bar No. 3176
17   Tel: (702) 862-8300                      9950 W. Cheyenne Avenue
     Attorneys for Plaintiff, Kimberly Terese Las Vegas, Nevada 89129
18   Askew
                                              Tel: (702) 384-4012
19                                            Attorneys for Clark County,
                                              Chief Jason Allswang, Officer Stephanie
20                                            Clevinger Officer Tiffany Bonnell and the
                                              Animal Foundation
21

22                    IT IS SO ORDERED

23                    DATED: December 02, 2019
            IT IS SO ORDERED:

24
            Dated this ____day of November 2019.
25

26                    __________________________________________________
                                         _________________________________________
27                    BRENDA WEKSLER     UNITED STATES MAGISTRATE JUDGE
                      UNITED STATES MAGISTRATE JUDGE
28

                                                  2 of 2
